No. 99-60483
                                 -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-60483
                         Conference Calendar



WILLIAM KOHL,

                                           Plaintiff-Appellant,

versus

CITY OF MOSS POINT, MISSISSIPPI;
SCOTT CLAYTON, in his individual and
official capacity,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 1:97-CV-633-GR
                       --------------------
                          April 11, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     William Kohl (Kohl) appeals the district court's summary

judgment in favor of Scott Clayton, a police officer with the

Moss Point, Mississippi, Police Department and the City of Moss

Point, Mississippi.   Kohl alleged various federal and state law

claims against Clayton and the City of Moss Point, including a

claim under 42 U.S.C. § 1983.   This court reviews a grant of

summary judgment de novo.    Al-Ra'id v. Ingle, 69 F.3d 28, 31 (5th

Cir. 1995).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 99-60483
                                -2-

     Kohl's appeal consists only of general arguments regarding

the standard of review for a grant of summary judgment.    Kohl

does not challenge the district court's reasons for granting

summary judgment or cite specific errors by the district court.

Because Kohl fails to identify any factual or legal error in the

district court's opinion, he has failed to brief this issue for

appeal adequately.   Fed. R. App. P. 28(a)(9); Brinkman v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987);

Al-Ra'id, 69 F.3d at 31.

     Kohl also argues that the district court erred in finding

that his complaint did not satisfy the "heightened pleading"

requirement.   This argument is moot as the district court

specifically concluded that his affidavit satisfied this

requirement.

     This appeal is without arguable merit and is frivolous.

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).     It is

DISMISSED.   5th Cir. R. 42.2.